ORDER

PER CURIAM.
Appellants Russell Wall Sr. et al. (“Appellants”) appeal the grant of a summary judgment by the Circuit Court of Jefferson County finding Respondent Missouri State Highway and Transportation Commission (“MHTC”) immune from suit. Appellants claim there exists issues whether proof of another party’s negligence precludes suit against MHTC or allows for apportionment of fault. Appellants also claim there exists a an issue as to whether a joint tortfeasor’s conviction of manslaughter precludes suit against MHTC.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).